Citation Nr: 0713540	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  05-02 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen claims of service connection for a heart condition, 
residuals of a head injury, and residuals of a shrapnel wound 
to the mouth and gums. 

2.  Entitlement to service connection for peripheral vascular 
disease, to include as due to exposure to cold weather.    

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  This case has been advanced on the 
Board's docket.  See 38 C.F.R. § 20.900(c) (2006).   
      
The veteran requested a hearing in Shreveport, Louisiana in 
his July 2004 notice of disagreement.  He specifically 
indicated that he could not appear for a hearing located in 
New Orleans.  However, the RO informed the veteran by way of 
the December 2004 statement of the case (SOC) that hearings 
could only be held in New Orleans, as other VA facilities in 
Louisiana do not have the necessary personnel and equipment 
to conduct the hearing.  The veteran followed by indicating 
in his January 2005 substantive appeal that he no longer 
wanted a hearing.  Therefore, the hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704 (2006).

The veteran also filed a claim for a bilateral foot condition 
in December 2003.  However, he indicated in a September 2004 
statement that his claim for peripheral vascular disease due 
to a cold weather injury that is currently on appeal was the 
same as the bilateral foot issue.  Consequently, there is no 
reason to refer any separate bilateral foot issue to the RO.      





FINDINGS OF FACT

1.  The RO denied service connection for residuals of a head 
injury and residuals of a shrapnel wound to the mouth and 
gums in a May 1990 rating decision, which was confirmed by a 
final February 1991 Board decision.  Although the veteran 
appealed the Board decision, it was subsequently affirmed by 
the U.S. Court of Appeals for Veterans Claims (Court).  

2.  The RO denied service connection for a heart condition in 
an October 2002 rating decision; it notified the veteran of 
the denial but he did not initiate an appeal.

3.  Evidence received since the February 1991 Board decision 
and October 2002 rating decision is either duplicative or 
cumulative and redundant of evidence previously considered, 
does not relate to an unestablished fact necessary to 
substantiate the claims, and does not raise a reasonable 
possibility of substantiating the claims.  

4.  The veteran has bilateral hearing loss that is not 
related to a disease or injury in his active service, and was 
not manifest within one year of service.   

5.  There is no competent evidence of a current disability 
for tinnitus or peripheral vascular disease and no evidence 
of a disease or injury in service.  


CONCLUSIONS OF LAW

1.  The February 1991 Board decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.160(d) (2006); 38 C.F.R. 
§§ 20.200, 20.302, 20.1104 (2006).

2.  The October 2002 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.160(d) (2005); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2006).

3.  No new and material evidence has been received to reopen 
claims of service connection for a heart condition, residuals 
of a head injury, and residuals of a shrapnel wound to the 
mouth and gums.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

4.  Service connection for peripheral vascular disease is not 
established.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

5.  Service connection for tinnitus is not established.  
38 U.S.C.A.  §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

6.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A.  §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a February 1991 decision, the Board denied the claims of 
service connection for residuals of a head injury and 
residuals of a shrapnel wound to the mouth and gums.  This 
prior Board decision confirmed the previous May 1990 rating 
decision of the RO, which also denied the claims.  Further, 
the Board decision was affirmed on appeal by the Court.  
Therefore, the Board's February 1991 decision, which subsumes 
the prior RO decision, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (2006).

In addition, as to the heart condition issue, the RO denied 
service connection for a heart condition in an October 2002 
rating decision.  It gave the veteran notice of this denial, 
but he did not initiate an appeal.  Therefore, that RO rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2006).  

The veteran's claim to reopen service connection for all 
three new and material evidence issues on appeal was received 
in December 2003.  Therefore, the amended regulations are for 
application.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board previously denied the claims of service connection 
for residuals of a head injury and residuals of a shrapnel 
wound to the mouth and gums in a February 1991 final decision 
because it found no evidence of current residuals or evidence 
that either condition was incurred during military service 
from February 1943 to October 1945.  Evidence of record at 
the time of the February 1991 Board decision consisted of 
service medical records (SMRs), service personnel records 
(SPRs), various lay statements by the veteran, and various 
post-service private medical records. 

Evidence received since the February 1991 Board decision 
consists of duplicate records submitted by the veteran, 
cumulative lay statements by the veteran and his spouse, VA 
treatment records, and additional private medical records. 

Initially, the Board finds that the copies of SMRs, SPRs, and 
private medical records submitted by the veteran are 
duplicates of evidence of record at the time of the February 
1991 Board decision.  Therefore, these records are not new 
and cannot form the basis to reopen the claim.  

In addition, the veteran and his spouse's lay statements 
merely repeat and summarize his contention that he has 
residuals of a head injury and residuals of a shrapnel wound 
to the mouth and gums that are related to injuries he 
experienced during service.  Cumulative or redundant evidence 
is not new and material.  38 C.F.R. § 3.156(a).      

In this regard, the veteran and his spouse, as laypersons 
without ostensible medical expertise, are not competent to 
provide a diagnosis or opine on a matter requiring knowledge 
of medical principles.  Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the veteran and his spouse's opinion 
regarding the etiology of alleged head and mouth conditions 
cannot provide a basis to reopen this claim. 

Finally, the remaining evidence, although new, is not 
material.  Specifically, private and VA treatment records 
indicate that the veteran was treated and underwent surgery 
for a cavernous hemangioma of the right parietal skull in 
November 1982.  Although a private medical record from 
"F.P.," M.D., dated in March 2004 indicates that the site 
of the prior surgery on his head is somewhat tender and 
painful during cold weather, there is no specific diagnosis 
of a current head condition.  In fact, for the alleged head 
injury, a November 1982 record from "F.B.," M.D., indicated 
that the veteran suffered an intercurrent post-service head 
injury in 1960 when he struck his head on a bolt at work.  In 
essence, none of the new records demonstrate a specific 
current condition to the head or mouth in-service or 
currently.  The evidence therefore does not relate to an 
unestablished fact necessary to substantiate the claims, and 
thus does not raise a reasonable possibility of 
substantiating the claims.  38 C.F.R. § 3.156(a).     

Accordingly, the Board finds no new and material evidence to 
reopen the claims of service connection for residuals of a 
head injury and residuals of a shrapnel wound to the mouth 
and gums.  The claims are not reopened.  38 U.S.C.A. § 5108.

The Board now turns to the issue of new and material evidence 
to reopen a claim of service connection for a heart 
condition.  Post-service, private records show that the 
veteran underwent aortic valve replacement surgery in 1995.  
In a final October 2002 decision, the RO denied the veteran's 
heart condition claim on the basis that there was no evidence 
that a preexisting heart condition due to childhood rheumatic 
fever was aggravated or permanently worsened by his military 
service from February 1943 to October 1945.  The RO's finding 
regarding a preexisting heart condition was based on an April 
1995 private treatment letter by "L.H.," M.D.  However, the 
RO also mentioned that the September 1945 SMR separation 
examination was negative for any complaints or findings 
regarding a heart condition.  

Evidence received since the final October 2002 rating 
decision consists of duplicate records submitted by the 
veteran, cumulative lay statements by the veteran and his 
spouse, and additional private medical records. 

Much of this evidence is either duplicative or cumulative of 
evidence previously of record.  In addition, although certain 
private medical records are relevant in that they show 
additional treatment for current coronary artery disease and 
other heart conditions, none of these records shows that his 
current heart problems were incurred or aggravated during 
military service decades earlier.  

Simply stated, the existence of the heart condition is not at 
issue, the critical question is whether the heart condition 
may be associated with service more than 50 years ago.  The 
additional evidence therefore does not relate to an 
unestablished fact necessary to substantiate the claim, and 
thus does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for a heart 
condition.  The claim is not reopened.  38 U.S.C.A.  §§ 5108.

The Board now turns to the service connection issues on 
appeal.  Service connection may be granted if it is shown 
that the veteran suffers from a disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee, 34 F.3d at 
1043.  

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including other organic diseases of the nervous system, such 
as sensorineural hearing loss or tinnitus).  

With regard to the tinnitus and peripheral vascular disease 
claims, the claims folder is negative for any medically 
documented complaint, treatment, or diagnosis for these 
conditions.  All SMRs, private medical records, and VA 
treatment records document no specific treatment for these 
conditions, and provide clear evidence against these claims.  
Private and VA treatment records show treatment for several 
other heart-related conditions, but not peripheral vascular 
disease.  Thus, absent evidence of a current disability, 
service connection for tinnitus and peripheral vascular 
disease cannot be granted.  Boyer, 210 F.3d at 1353; Brammer, 
3 Vet. App. at 225.
   
In addition, as to the peripheral vascular disease claim, 
there is no medical evidence that any current heart 
disability the veteran has is associated with a cold weather 
injury during service.  In addition, his SMRs and SPRs never 
once mention cold weather exposure or any symptom that could 
be ascribed to such exposure.  

With respect to the hearing loss claim, the threshold for 
normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Although a private audiological examination conducted in 
January 2004 appears to reflect bilateral hearing loss, the 
results from this examination was provided in graphic 
representations without interpretation as to the exact 
puretone thresholds found.  In any event, for purposes of 
this decision, the Board will assume that the veteran 
currently has bilateral hearing loss per the applicable 
regulation.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225

SMRs do confirm that the veteran worked as a munitions worker 
during service, arming trains and planes with explosives and 
bombs.  However, hearing was normal upon separation in 
September 1945.  In addition, the first treatment or 
complaint in the claims folder of any ear condition is from 
1995, approximately 50 years after discharge from service.  
Further, these 1995 private records indicate that the veteran 
complained of ear pain, not hearing loss.  

In any event, the United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  Consequently, a presumption of in-service incurrence 
for sensorineural hearing loss is not for application.  38 
U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  It also 
follows that there is no basis to award service connection 
for bilateral hearing loss based on chronicity in service or 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  Moreover, there is simply no 
medical evidence of a nexus between his current hearing loss 
and his period of service 50 years earlier.  Boyer, 210 F.3d 
at 1353; Maggitt, 202 F.3d at 1375.  

Finally, the veteran's personal belief that current hearing 
loss, tinnitus, or peripheral vascular disease is related to 
service is not competent evidence needed to establish service 
connection. Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Accordingly, as the preponderance of the 
evidence is against these claims, the "benefit of the doubt" 
rule is not for application, and the claims must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a VCAA letter dated in January 
2004, the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also sent additional VCAA notice in August 
2004, however, this letter was deficient in a number of 
respects, and simply did not provide adequate notice to the 
veteran.  Nonetheless, the Board finds that the RO has 
provided all notice required by the VCAA by way of the 
initial letter sent to the veteran.  38 U.S.C.A. § 5103(a).  
See Quartuccio, supra.

The Board observes that the RO correctly issued the January 
2004 VCAA notice letter prior to the April 2004 adverse 
determination on appeal.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  However, the above letter did not ask the 
veteran to provide any evidence in his possession that 
pertains to the claims. Id at 120-21.  Nonetheless, the Board 
is satisfied that the veteran actually knew to submit such 
evidence to the RO, given the private medical information he 
has authorized the VA to obtain on his behalf and the 
evidence he has submitted in the form of lay statements and 
private evidence.   Moreover, the VCAA letter, rating 
decision, and SOC advised the veteran of what missing 
evidence was relevant and necessary to demonstrate service 
connection for all the conditions on appeal.  Additionally, 
the VCAA letter dated in January 2004 advised the veteran 
that the VA needed "additional information and evidence."  
Therefore, any failure to make the specific request is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

With regard to new and material evidence, taken together, the 
January 2004 notice letter, rating decision, and SOC appear 
compliant with the recent Court decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  As a whole, it is found 
that the notice provided to the veteran meets the 
requirements of Kent.  

Since the Board has concluded above that the preponderance of 
the evidence is against the veteran's claims for service 
connection, and new and material evidence has not been 
submitted, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further VCAA notice is needed.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced him in any way.  The 
Board finds that any deficiency in the content or timing of 
these notices is harmless error.    

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, SPRs, VA outpatient treatment records, and 
private medical records as identified and authorized by the 
veteran.  With regard to SMRs, the veteran has indicated he 
suffered additional injuries to the head and mouth that were 
not documented by the SMRs present in the claims folder.  
However, in July 1990, the National Personnel Records Center 
(NPRC) responded that all SMRs had been previously provided 
to the RO.  Such records were provided prior to the 1973 
fire, such that the veteran's service records could not have 
been lost in the fire.  The Board finds no basis for further 
pursuit of additional SMRs.

Although the veteran was not provided with a VA examination 
for the service connection issues on appeal, the standards of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), are not met in 
this case.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  SMRs are negative for tinnitus, hearing loss, 
and peripheral vascular disease.  Post-service records do not 
document tinnitus or peripheral vascular disease.  As for 
hearing loss, the first post-service treatment is over 50 
years after discharge.  As a whole, service and post-service 
medical records provide no basis to grant the claims, and in 
fact provide evidence against the claims, such that no basis 
for a VA examination is warranted.

With regard to the new and material evidence claims, the duty 
to provide a VA examination and opinion only apples to a 
claim to reopen a finally adjudicated decision if new and 
material evidence is presented or secured.  
3.159(c)(4)(C)(iii).  In this case, the Board found that no 
new and material evidence has been received; hence, a remand 
for a VA examination is not warranted.   
Thus, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


